Citation Nr: 1800865	
Decision Date: 01/08/18    Archive Date: 01/19/18

DOCKET NO.  14-16 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for the residuals of a head injury

2.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a psychiatric disability, to include a depressive disorder, bipolar disorder, and anxiety, to include as secondary to a head injury.

3.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a disability manifested by headaches, to include as secondary to a head injury.  

4.  Entitlement to service connection for the residuals of a head injury.

5.  Entitlement to service connection for a psychiatric disability, to include a depressive disorder, bipolar disorder, and anxiety, to include as secondary to a head injury.  


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from July 1960 to July 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In the January 2012 rating decision, in pertinent part, the RO denied the Veteran's requests to reopen his previously denied claims for service connection for a traumatic head injury, chronic depression and anxiety to include a mood disorder, and migraine headaches.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (7) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for residuals of head trauma was denied in a July 2008 rating decision on the basis that the evidence failed to establish any current residuals of in-service head trauma.  He was notified of this decision and timely disagreed with it, but he withdrew his notice of disagreement in May 2009 and the decision became final.  

2.  Evidence received since the July 2008 rating decision raises a reasonable possibility of substantiating the claim of service connection for the residuals of a head injury.  

3.  The Veteran's claim for service connection for chronic depression and anxiety was denied in a July 2008 rating decision on the basis that the evidence failed to establish a nexus between any current psychiatric disorder and in-service head trauma.  He was notified of this decision and timely disagreed with it, but did not perfect a substantive appeal within one year of the rating decision or 60 days of the Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC), and it became final.  

4.  Evidence received since the July 2008 rating decision raises a reasonable possibility of substantiating the claim of service connection for a psychiatric disability.

5.  The Veteran's claim for service connection for migraines was denied in a July 2008 rating decision on the basis that the evidence failed to establish a diagnosis of a chronic headache disability.  He was notified of this decision and timely disagreed with it, but did not perfect a substantive appeal within one year of the rating decision or 60 days of the Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC), and it became final.  

6.  The evidence received since the July 2008 denial, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a disability manifested by headaches, and therefore does not raise a reasonable possibility of substantiating the claim.

7.  The probative evidence of record is at least in equipoise as to whether the Veteran has current residuals of an in-service head injury.

8.  The probative evidence of record is at least in equipoise as to whether the Veteran has a psychiatric disability that is etiologically related to his service-connected head injury.


CONCLUSIONS OF LAW

1.  The July 2008 rating decision is final with regard to the issue of entitlement to service connection for residuals of a head injury.  New and material evidence sufficient to reopen the claim of entitlement to service connection for the residuals of a head injury has been received.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.104, 3.156, 20.204, 20.302, 20.1103 (2017).

2.  The July 2008 rating decision is final with regard to the issue of entitlement to service connection for a psychiatric disability.  New and material evidence sufficient to reopen the claim of entitlement to service connection for a psychiatric disability has been received.  38 U.S.C. §§ 5108, 7105; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103.

3.  The July 2008 rating decision is final with regard to the issue of entitlement to service connection for a disability manifested by headaches.  New and material evidence has not been received to reopen a claim of entitlement to service connection for a disability manifested by headaches.  38 U.S.C. §§ 5108, 7105; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103.  

4.  With resolution of reasonable doubt in the Veteran's favor, the criteria for a grant of service connection for the residuals of a head injury have been met.  38 U.S.C.  §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).  

5.  With resolution of reasonable doubt in the Veteran's favor, the criteria for a grant of service connection for a psychiatric disability have been met.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his attorney have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

New and Material Evidence - Head Injury 

The Veteran contends that he has residuals of a head injury that are etiologically related to his active duty service.  

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured to that claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence is neither cumulative nor redundant of evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  However, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (Fed. Cir. 2000).  In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is generally "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the Veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against the claim that the claim must be denied. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   However, until the Veteran meets his threshold burden of submitting new and material evidence sufficient to reopen his claim of entitlement to service connection, the benefit of the doubt doctrine does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  Id.  Withdrawal is only effective if it is explicit, unambiguous, and done with the Veteran's full understanding of the consequences.  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).  

The Huntington, West Virginia RO denied the Veteran service connection for the residuals of head trauma in a July 2008 rating decision.  He submitted a Notice of Disagreement in September 2008 but, on May 20, 2009, during a hearing before a Decision Review Officer at the RO, the Veteran's representative indicated that the Veteran wished to withdraw his appeal with regard to residuals of head trauma.  Therefore, the July 2008 rating decision is final.  38 U.S.C. § 7105(b)(1); 38 C.F.R. §§ 3.104, 20.302.  

The basis for the July 2008 denial was a lack of evidence that any current disability is a residual of in-service head trauma.  

The question is thus whether the Veteran has submitted or VA has otherwise received evidence that was not before the RO in July 2008, that is neither redundant nor cumulative, and that raises a reasonable possibility of substantiating a claim that the Veteran currently has residuals of an in-service head injury.  The evidence that was of record at the time of the July 2008 rating decision included the Veteran's service treatment records, service personnel records, lay statements, and an October 2007 private examination report from Dr. D. S.  

Since the July 2008 rating decision, the Veteran has provided an April 2014 examination report by the same private examiner who provided the October 2007 private examination report.  This report goes into considerably greater detail about the issue of nexus.  As the record now contains more evidence pertinent to the issue of nexus to service than it did in July 2008, the Board finds that new and material evidence has been received which pertains to previously unestablished facts necessary to support the claim.  As this evidence raises a reasonable possibility of substantiating the claim, satisfying the criteria of 38 C.F.R. § 3.156(a) for new and material evidence, the claim is reopened.  

New and Material Evidence - Psychiatric Disability

The Veteran contends that he has a psychiatric disability that is etiologically related to his active duty service.  

The Huntington RO denied the Veteran service connection for chronic depression and anxiety in a July 2008 rating decision.  He submitted a Notice of Disagreement in September 2008 but did not perfect an appeal within one year of the rating decision or within 60 days of the July 2009 SOC or September 2009 SSOC.  Therefore, the July 2008 rating decision is final.  38 U.S.C. § 7105(b)(1); 38 C.F.R. §§ 20.302, 20.1103 (2017).  

The basis for the July 2008 denial was a lack of evidence that any current psychiatric disability is a residual of in-service head trauma.  

The question is thus whether the Veteran has submitted or VA has otherwise received evidence that was not before the RO in July 2008, that is neither redundant nor cumulative, and that raises a reasonable possibility of substantiating a claim that the Veteran currently has a psychiatric disability as a result of an in-service head injury.  The evidence that was of record at the time of the July 2008 rating decision included the Veteran's service treatment records, service personnel records, lay statements, and an October 2007 private examination report.  

Since the July 2008 rating decision, the Veteran has provided an April 2014 examination report by the same private examiner who provided the October 2007 private examination report.  This report goes into considerably greater detail about the issue of nexus.  As the record now contains more evidence pertinent to the issue of nexus to service than it did in July 2008, the Board finds that new and material evidence has been received which pertains to previously unestablished facts necessary to support the claim.  As this evidence raises a reasonable possibility of substantiating the claim, satisfying the criteria of 38 C.F.R. § 3.156(a) for new and material evidence, the claim is reopened.  

New and Material Evidence - Headaches

The Veteran contends that he has a disability manifested by headaches that is etiologically related to his active duty service.  

The Huntington RO denied the Veteran service connection for migraines in a July 2008 rating decision.  He submitted a Notice of Disagreement in September 2008 but did not perfect an appeal within one year of the rating decision or within 60 days of the July 2009 SOC or September 2009 SSOC.  Therefore, the July 2008 rating decision is final.  38 U.S.C. § 7105(b)(1); 38 C.F.R. §§ 20.302, 20.1103 (2017).  

The basis for the July 2008 denial was a lack of evidence of a chronic headache disability.  

The question is thus whether the Veteran has submitted or VA has otherwise received evidence that was not before the RO in July 2008, that is neither redundant nor cumulative, and that raises a reasonable possibility of substantiating a claim that the Veteran currently has a disability manifested by headaches as a result of an in-service head injury.  The evidence that was of record at the time of the July 2008 rating decision included the Veteran's service treatment records, service personnel records, lay statements, and an October 2007 private examination report.  

Since the July 2008 rating decision, the Veteran testified in May 2009 to the existence of current headaches and was afforded a VA examination in August 2009 which found no evidence of continuity of care for headaches and did not diagnose any current disability manifested by headaches.  The RO considered the Veteran's testimony in the July 2009 SOC and the VA examination in the September 2009 SSOC.  No new evidence pertinent to this issue has been added to the record since the September 2009 SSOC.  The April 2014 private examination report referenced above does not address this issue.  Dr. D. S. notes that the Veteran had persistent headaches since the injury, and that headaches are a symptom of residuals of a closed head injury.  This information was also included in his October 2007 opinion, which was of record at the time of the final denial.  Therefore the June 2014 opinion is not new and material evidence.  

The Veteran has not presented any non-cumulative evidence which indicates that he has a disability manifested by headaches as a result of an in-service head injury.  Because the evidence received since the last final decision is cumulative of the evidence already of record and does not provide a reasonable possibility of substantiating the claim, the Veteran has not submitted and VA has not otherwise received new and material evidence and the claim of entitlement to service connection for a disability manifested by headaches is not reopened.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

The Veteran contends that he injured his head in a July 1961 motorcycle accident while visiting his home on leave between assignments.  He contends that he was treated for his injuries at a private hospital that no longer exists and from which records are no longer obtainable.  

Service personnel records from August 1961 indicate that the Veteran was between assignments from June 30, 1961 to August 24, 1961.  

A September 1961 service treatment record notes the Veteran's report of intermittent frontal headaches of one week's duration and the Veteran's belief that those headaches were related to his July 1961 motorcycle accident.  During his June 1964 separation examination, the Veteran also reported a head laceration during a 1961 motorcycle accident, treated at the now-defunct private hospital.  

For the first two years after the accident, the Veteran's service personnel records note excellent job performance.  A February 1962 evaluation describes the Veteran as a "very conscientious worker" who "requires very little supervision whenever he is assigned a job" and "always keeps his living area in a neat and orderly condition."  The Veteran received a Good Conduct Medal in September 1963 for "demonstration of exemplary behavior, efficiency and fidelity" from July 1960 to July 1963.  A September 1963 evaluation notes the Veteran's "strong sense of dependability" and that he "applied himself rigorously" to learning about the equipment on which he worked.  The evaluator found the Veteran to have a "calm and systematic" approach to problems that resulted "in the rapid elimination of faults," and listed the Veteran's strengths as "dependability, demonstrated job knowledge and an earnest desire to do a good job." 

The Veteran's next performance evaluation, however, in July 1964, described a drastic change in personality.  The evaluator found the Veteran to be "neither a careful nor efficient worker" who had been assigned duty under a lower-ranking airman "because he could not accept or hold the responsibility of a shift supervisor."  The evaluator noted that the Veteran, who was previously found dependable and needing little supervision, "frequently has to be forced into learning phases of his job and without the presence of his supervisor he is completely unreliable."  The examiner also noted that the Veteran, who previously kept his living area in a neat and orderly condition, failed "to conform to minimum standards of personal conduct, and integrity," including "appearing in improper uniform and presenting a sloppy military appearance."  The evaluator characterized the Veteran as "disrespectful and insubordinate toward his superiors" and noted his "constant complaining and negative attitude toward his duty and assignment."  He was frequently late for work and, on two occasions, did not report for duty at all.  The evaluator did not recommend the Veteran for promotion "as he cannot accept even the minimum responsibility commensurate with his present grade."

Private treatment records from March 2001 note injuries to the Veteran's upper back following a fall from a 10-foot ladder.  The records note that "There has been no apparent head trauma."

A private psychiatric evaluation from February 2002 notes the Veteran's reports of a history of anger since 1987, depression later in 1987, and anxiety in 1989.  The examiner diagnosed dysthymia.  

In August 2007, the Veteran's VA treatment provider for psychotherapy and medication management opined that "there may be a possibility" that head trauma in service led to the subsequent development of depression.  

In a September 2007 statement, the Veteran reported that he experienced headaches and blurred vision for several months after the 1961 accident and had a very difficult time in his classroom training afterward, but the headache and vision symptoms stabilized.  He reported that he suffered his first period of severe depression in the fall of 1986.  

The Veteran has submitted a September 2007 statement from a family friend who lived next door to the Veteran's family in 1961 and remembered the Veteran's motorcycle accident, including a severe head injury and treatment at the now-defunct private hospital.  The Veteran has also submitted a November 2007 statement from a friend who knew the Veteran in 1961 and remembered his accident.  He visited the Veteran after his discharge from the hospital and remembered that his head was bandaged.  

The Veteran has also submitted an October 2007 examination report by a private psychologist who noted that the Veteran had also been diagnosed by others with bipolar disorder and inaccurately characterized the Veteran's 2001 fall as occurring in 2003 and involving head trauma.  Based on this inaccurate premise, the examiner opined that the Veteran's multiple head traumas likely combined to have greater effects than simply adding the effects of the individual injuries might indicate.  

A March 2008 letter from the Veteran's VA treatment provider indicated that the Veteran was "receiving psychiatric care for the management of depressive symptoms, chronic anxiety, and personality traits consistent with a cluster B, narcissistic, or borderline personality."

The Veteran was afforded a VA examination for mental disorders in August 2009.  The examiner diagnosed a depressive disorder not otherwise specified with anxiety, as well as a personality disorder not otherwise specified.  The examiner noted the Veteran's positive performance evaluations in 1962 and 1963 and opined that the negative 1964 evaluation "could well be attributed to a number of different problems or conditions including the above-mentioned personality disorder, which his psychiatrist describes, or simply becoming tired of the military life."  The examiner opined that, because the 1962 and 1963 evaluations were positive, it was likely that the 1961 accident did not cause the changes seen in 1964.  The examiner also opined that personality disorders, by definition, are "longstanding from the teen years and not caused by things such as life occurrences or situational factors such as injuries."  The examiner also opined that the length of time between the 1961 accident and the 1987 report of symptoms was "an enormous amount of time to have such a delayed response" and that he "seemed to have functioned adequately in life" in the interim.  For these reasons, the examiner found that the Veteran's 1961 accident had not caused a current psychiatric disability.

The Veteran has also submitted an April 2014 examination report by the same private examiner who provided the October 2007 examination report.  The examiner noted that he had now reviewed the records of the Veteran's fall from a ladder and that they did not note loss of consciousness or cognitive changes.  The examiner opined that the Veteran's service personnel records "almost seem to refer to two entirely different individuals."  In response to the delayed onset of reported symptoms, the examiner explained that the more acute symptoms of head trauma may resolve after a fairly short period of time, that patients may then feel that they are asymptomatic and that their head injury has resolved, and that it becomes clearer over time that it has not.  The examiner also explained that denial is common and that "[b]ecause the deterioration in their functional tolerances is insidious, these patients may fail to make the connection between the secondary symptoms and the closed head injury."  The examiner ruled out an endogenous bipolar disorder because ruling it in "requires the rule out of CNS trauma or injury," which was present in this case, and the symptoms of endogenous bipolarity typically become evident in very early adulthood, such as in response to the "uncertainties and challenges of adult independence," or in the fifth decade.  The examiner noted that, in this case, the Veteran was functional for years in the Air Force before displaying symptoms, without any "psychiatric crisis of the type that usually is a prodrome for the first major mood episode of a Bipolar Disorder."  The examiner opined that closed head injury patients are often misdiagnosed with personality disorders due to impulsive, egocentric symptoms and volatility.  The examiner cited literature "concerning how the emotional and personality disturbances secondary to closed head injuries are often more disrupting and debilitating than any residual cognitive or physical impairments" and that this was "certainly" the case with the Veteran.  The examiner noted that "mood disordered features and explosive behavior" such as the Veteran displayed in 1964 "are often more apparent when these patients reach a higher level of recovery." 

Of the medical opinions of record, the April 2014 opinion's rationale is by far the most thorough and convincing, including a thorough response to the August 2009 VA examiner's opinion.  It is therefore the most probative of the medical opinions of record.  In light of the totality of the circumstances, and after resolving all reasonable doubt in the Veteran's favor, the evidence of record supports a finding that it is at least as likely as not that the Veteran suffered a head injury in July 1961, the current residuals of which include, but are not necessarily limited to, a psychiatric disability.   Accordingly, the Board finds that granting service connection for the residuals of a head injury, including a psychiatric disability, is the decision that is the most consistent with VA's policy to administer the law under a broad and liberal interpretation consistent with the facts of the case.  38 C.F.R. § 3.303(a).  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for the residuals of a head injury is reopened.  

New and material evidence having been received, the claim of entitlement to service connection for a psychiatric disability is reopened.  

New and material evidence has not been received; as such, the application to reopen a claim of entitlement to service connection for a disability manifested by headaches is denied.  

Service connection for the residuals of a head injury is granted.

Service connection for a psychiatric disability is granted.  



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


